Citation Nr: 1120361	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-45 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Newark, New Jersey.

The Board notes that the Veteran requested a hearing before a travelling Member of the Board.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence did not show that it is at least as likely as not that the Veteran's bilateral hearing loss was caused by his military service.  Sensorineural hearing loss was not shown until many years following separation from service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss by presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2009, prior to the initial decision on the claim herein, which explained the parameters of VA's duty to assist the Veteran with developing evidence in support of his claim.  The April 2009 letter also explained what the evidence needed to show in order to substantiate claim for service connection for an alleged disability as well as explained the general manner whereby VA sets rating and effective dates for service connected disabilities.   

In addition to providing the aforementioned notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, and the written contentions of the Veteran.  The Veteran was also afforded a VA audiological examination; the examiner who performed the examination set forth a well supported rationale for the conclusion expressed therein and the examination was adequate for rating purposes.  

  Service connection

The Veteran contends that he has bilateral hearing loss that is related to his military service.  Specifically, he contends that his hearing loss was caused by in service exposure to aircraft noises.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records do not show complaints of, or treatment for, hearing loss.  Whispered voice testing was normal at induction and at separation.  

The Veteran submitted private audiograms from December 2008 and May 2009.  They indicated that the Veteran had severe to profound mixed hearing loss in both ears.  His private treatment records reflect that hearing aids were recommended.

The Veteran was examined by VA in June 2009.  At that time, the Veteran reported that he was unable to understand voices even when he was looking directly at the speaker.  Hearing aids were recommended after private testing but the Veteran did not pursue this. 

The Veteran reported exposure to military noise from working on the flight line without ear protection.  He also reported occupational exposure to noise while working as a toolmaker and machinist for nearly 50 years.  He did not use ear protection until the last few years of his employment.  The Veteran denied recreational noise exposure.

The veteran denied a family history of hearing loss, a history of ear pathology, and ear or head trauma.

Audiological testing showed severe to moderately severe hearing loss in the right ear and severe to severe hearing loss in the left ear.  The Veteran had very poor speech recognition scores bilaterally.  

The examiner concluded that it was less likely than not that the Veteran's hearing loss was caused by his exposure to noise during his service.  She noted that the Veteran had nearly 50 years of post-service noise exposure without the use of ear protection.  There were no documented complaints of hearing loss until more than 60 years after the Veteran's service.  The long term exposure to occupational noise combined with the aging process made it less likely than not that the Veteran's hearing loss was related to his service.  

In an undated written statement the Veteran contended that his hearing was not as good when he got out of service as it had been when he enlisted and that his hearing had been getting worse ever since.  

The Veteran had his hearing evaluated by a private audiologist in February 2011.  An audiogram revealed moderately severe to severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss on the left ear.  The Veteran also reported tinnitus.  The private audiologist opined that it was more than likely that the Veteran's hearing loss and tinnitus were due to his military experience.  She did not provide any rationale for this conclusion.  

The weight of the competent evidence does not show that that the Veteran's hearing loss is related to his military service.  While the Veteran indicated that he believed that his hearing was worse after service, there is no objective documentation of hearing loss at that time.  Moreover, this history is not deemed competent as it is offered in pursuit of the claim, not while seeking treatment.  Whispered voice testing was normal at separation.  Moreover, the Veteran did not seek any type of treatment for hearing loss until 2008, more than 6 decades after his service, and after a nearly 50 year history of exposure to occupational noise.  While the Veteran's private audiologist related his hearing loss to his military service, her opinion is less probative than that of the VA examiner.  The private audiologist did not provide any rationale for her conclusion and there is no evidence that she considered relevant evidence such as the Veteran's extensive history of post-service occupational noise exposure.  In contrast, the VA examiner considered the totality of the circumstances, including the Veteran's service treatment records, history of in-service and post-service noise exposure, and audiological test results.  This opinion more accurately reflects the contemporaneous evidence.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


